DICKINSON, District Judge
(after stating the facts as above). This case comes before us now on exceptions to the amended answer. The general question presented is one of pleading, and we are in consequence now concerned only with the juridical history of the case. The facts necessary to be incorporated in this, however, m order that the conclusion's reached may be vindicated, or even understood, are so many that a statement of them would extend this opinion to undue length. We, therefore, content ourselves with a very brief reference to the more salient facts, and file separately a more detailed statement. This may compel a repetition of some statements of fact, but none the less contributes to brevity.
[1] The libel is in effect simply an averment of a quantum meruit indebtedness for repair work done and materials supplied to this tug on the order of the master, with the added claim of a maritime lien under the act of Congress. If there is any defense to this claim other than an almost purely .technical one, the respondent apparently does. *89not know in what it consists. The prejudgment of the final decree to be entered is because of this favorable to the libelant. The respondent has already been accorded two opportunities to present the defense. The present right of the libelant is to have a decree, if one can now be made. The answer presents a threefold aspect. It consists in part of a general denial of the correctness of the bill of the libelant and of the right to a lien, and in part of a .set-off or counterclaim presented in the form of a cross-libel. The first feature is introduced for the purpose of putting the libelant to his proofs. If the first question arose on a rule for judgment for want of a sufficient affidavit of defense, under the practice in the courts of Pennsylvania, the weight of authority would be with the libelant. Even there, however, there may be circumstances under which a general denial, coupled with an explanation of the absence of specific averments, may be sufficient to prevent judgment and put the plaintiff to his proofs. The question, moreover, does not technically so arise because the conformity provision of the Revised Statutes does not extend to proceedings in admiralty. The question must be determined, therefore, by our own admiralty rules. The Pennsylvania decisions are not even persuasive because not altogether in point. The affidavit of defense law under the Pennsylvania statutes has a special purpose. At common law, averments in the narr., which were traversed by the defendant, must be supported by proofs. It was recognized that there were many cases to which there was no real defense. To administer speedy justice and to relieve the trial lists from congestion, the courts were empowered to enter judgment for the plaintiff unless a sworn defense was interposed. Such a defense must, of course, be a real defense, and as it was ruled there was no constitutional right of defendants in the way, the inevitable outcome was the present Pennsylvania practice. It is evident that a fair administration of this law would remit plaintiffs in all defended cases to a common-law trial. A vStrong tendency has, however, been manifested by the Pennsylvania courts to compel defendants to plead a full and complete defense by setting forth the facts which constituted it. Answers in admiralty practice are more in the nature of pleas than of affidavits of defense, and a nearer analogy is to be found m the principles of pleadings and the rules governing bills of particulars. The answer is insufficient, in that it does not state what of the work sued for was not done, or which of the charges made is excessive in price.
[2] The second question suggested is one of lien. This is a proceeding in rem. A maritime lien is given by Act Cong. June 23, 1910, 36 Stat. 604, where repairs are made to a vessel on the order of the owner. The act expressly provides that “it shall not be necessary to allege or prove that credit was given to the vessel.” There is another provision in the fourth section of the act, to the effect that the repairer may waive his right of lien. The act was evidently passed to change the rule referred to in the case of The Iris, 100 Fed. 104, 40 C. C. A. 301, as laid down in previous cases. Since the act of 1910 the claim of a right of lien, it would seem, could only be met by the *90averment of a waiver. A mere denial of the extension of credit to the vessel is surely not sufficient. Such denial, coupled with an averment that the debt had been contracted solely on the personal credit of the owner, would also seem to fall short of a defense, except for the ruling in Ely v. Murray, 200 Fed. 368, 118 C. C. A. 520. It is there ruled that the act does not “bar proof that whatever was furnished was furnished on the mere credit of the owner, and in no sense on the credit of the vessel.” To give effect to this.ruling we must hold a double averment of no credit to the vessel and sole credit to the owner personally to be a defense to the claim of lien. This necessarily sends the case to trial on this issue.
As to the third question suggested, the counterclaim is clearly invalid. The defense of a contract to do the whole work of repairing for the round sum of $2,500 fails because no such contract is averred. The demurrage claim cannot be allowed because no time limit is even mentioned, much less a contract to complete within any certain time.
With respect to the disposition to be made of those parts of the answer found to be insufficient, the case is not ripe for a decree under rules 23, 27, 28, and 29. The decree of pro confesso there provided for is not based upon the insufficiency of the answer, but upon the default of the respondent in complying with the order of the court following a finding of insufficiency of the answer. Rule 30, however, does apply in the alternative because, so far as the exceptions are allowed, the answer may be treated as if never filed and a decree pro confesso entered. Inasmuch as there must be a trial, the conclusions which -the court lias reached are stated, and the libelant may put the case in shape for trial, or may submit a decree dealing with the answer so far as found to be insufficient.
The conclusions are summarized as follows'.
1. The answer, so far as it is a denial of the debt averred by libel-ant to be due, is insufficient in the respect that it should set forth what of the work claimed to have been done and what part of the materials claimed to have been furnished were not done and supplied, and should further set forth which of the charges are unreasonable and excessive in price and what the proper charge is.
2. The answer, so far as it avers the repairs to have been made solely on the personal credit of the owner and not on the credit of the vessel, is found to be sufficient.
3. The answer is found to be sufficient in respect to the averments of counterclaims of $18 for coal and $29 for towage.
4. The answer and cross-libel are found to be insufficient so far as respects the counterclaims for breach of contract.
5. The respondent is within the allegata and probata rule, and if the case is tried on the issues raised by the answer as filed, the evidence will be confined to a rebuttal of libelant’s proofs of work done and materials furnished and the proper price to be charged therefor, and to proofs that the repairs were made wholly on the personal credit of the owner-and in no sense on the credit of the vessel, and the cross-libel accompanying the answer will be dismissed as setting forth no cause of action.
6. Costs are to abide final decree.